DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.

Response to Arguments
Applicant’s arguments, see page 8, filed 08/29/2022, with respect to claims 1-3, 13-16, and 26-38 have been fully considered and are persuasive.  The objection of claims 1-3, 13-16, and 26-38 has been withdrawn. 
Applicant’s arguments, see page 9, filed 08/29/2022, with respect to claims 1-3, 13, 26-29, 31, 33-34, and 37 have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection of claims 1-3, 13, 26-29, 31, 33-34, and 37 has been withdrawn. 
Applicant's arguments, see pages 9-10, filed 08/29/2022, with respect to the amended claims 1, 14, 27, and 30 have been fully considered and are not persuasive.
Regarding claim 1, applicant argues that “Amended Claim 1 recites "implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal received from the second UE over a physical sidelink broadcast channel (PSBCH)". Applicant respectfully submits that Hou does not disclose such features of amended claim 1 ... Although Hou generally discusses indicating a sidelink numerology, Hou makes no mention of deriving numerology between wireless devices implicitly "based on the subcarrier spacing" of a broadcast signal of a PSBCH. Instead, Hou only discusses transmitting a numerology indication explicitly using a field in the payload of a signal. See, e.g., Hou paragraphs 133-134. Hou does not describe deriving numerology implicitly based on qualities of a signal used for PSBCH transmission. In fact, Hou does not discuss deriving a numerology based on implicit characteristics of a signal at all. Instead, Hou suggests that it is not directed to any implicit of derivation numerology because "the numerology used by the transmitting device [of Hou] for transmitting the SCI signaling may be pre-configured by the transmitting and receiving parties, or may be randomly selected." See Hou Paragraph 137. Accordingly, the numerology of Hou is necessarily directed to an explicit determination of numerology that does not map to "deriving the first numerology" of claim 1 because the numerology of Hou is affirmatively indicated, either through pre-configuration or random selection. For at least these reasons, Hou fails to teach "implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal received from the second UE over a physical sidelink broadcast channel (PSBCH)" as recited in claim 1” in pages 10-11.
In response to the applicant’s argument, examiner respectfully disagrees with the argument above. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., deriving numerology implicitly based on qualities of a signal used for PSBCH transmission ... deriving a numerology based on implicit characteristics of a signal) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant’s specification discloses:
[0061] A first UE (e.g., UE 124a), having cell coverage by a BS 110a (e.g., gNB 110a), may determine an S-SSB numerology of a second UE (e.g., UE 124b or UE 124c) by one or more of (i) an indication (explicit or implicit) of the S-SSB numerology provided by the BS 110a, (ii) a BS 110a SSB numerology, or (iii) a raster location of an access link SSB. In some examples, the S-SSB numerology is a function of one or more of explicit BS 110a indications (via SIB, SIB1, RRC, etc., depending on a mode of network signaling that the first UE 124a is in) and implicit indications (e.g., by derivation of a numerology from signaling received from the BS 110a or other UEs (e.g., UE 124b, 124c, or 124d of FIG. 1)) of numerologies of signals used on the access link or sidelink.
[0092] In some examples, the determined mode of network signaling is a disconnected mode wherein the BS is out of range (e.g., an out-of-coverage mode). In such an example, selecting the first numerology includes deriving a subcarrier spacing from a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH). However, in some configurations, selecting the first numerology includes retrieving one or more indications of sidelink numerology from a memory device, wherein the one or more indications of sidelink numerology are configured to synchronize the first UE to the second UE for sidelink communication.
Based on the specification, implicit indications = derivation of a numerology from signaling received from BS/other UEs. In other words, derivation of a numerology is based on signaling received from BS/other UEs. Similarly, Hou also discloses a first UE deriving/decoding/obtaining a numerology configuration based on a broadcast SCI signal received from a second UE. 
Particularly, Hou discloses a first user equipment (UE) [see Fig. 4-8, para. 102-144; a first UE (receiving device)], configured to: determine a first numerology is associated with sidelink communication with a second UE [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration used by a second UE (transmitting device)] by implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal [see Fig. 8, step S803, para. 137; deriving/decoding/obtaining the numerology configuration based on the selected numerology of the SCI signal. Note that the selected numerology includes subcarrier spacing (see para. 72-73, 104)] received from the second UE [see Fig. 8, step S802, para. 137; the SCI signal is received from the second UE (transmitting device)] over a physical sidelink broadcast channel (PSBCH) [see para. 75; over a PSBCH]. Accordingly, the numerology of Hou is directed to a determination of numerology that maps to "implicitly deriving the first numerology" of independent claims 1, 14, 27, and 30 because the numerology of Hou is derived/decoded/obtained from the broadcast SCI signal received from the second UE over a physical sidelink broadcast channel (PSBCH).
In view of the above response, independent claims 1, 14, 27, and 30 and claims dependent thereon are not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 13-16 and 26-38 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 14, 27 and 30 recite “implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal received from the second UE over a physical sidelink broadcast channel (PSBCH)”.
The specification discloses:
[0061] A first UE (e.g., UE 124a), having cell coverage by a BS 110a (e.g., gNB 110a), may determine an S-SSB numerology of a second UE (e.g., UE 124b or UE 124c) by one or more of (i) an indication (explicit or implicit) of the S-SSB numerology provided by the BS 110a, (ii) a BS 110a SSB numerology, or (iii) a raster location of an access link SSB. In some examples, the S-SSB numerology is a function of one or more of explicit BS 110a indications (via SIB, SIB1, RRC, etc., depending on a mode of network signaling that the first UE 124a is in) and implicit indications (e.g., by derivation of a numerology from signaling received from the BS 110a or other UEs (e.g., UE 124b, 124c, or 124d of FIG. 1)) of numerologies of signals used on the access link or sidelink.
[0092] In some examples, the determined mode of network signaling is a disconnected mode wherein the BS is out of range (e.g., an out-of-coverage mode). In such an example, selecting the first numerology includes deriving a subcarrier spacing from a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH). However, in some configurations, selecting the first numerology includes retrieving one or more indications of sidelink numerology from a memory device, wherein the one or more indications of sidelink numerology are configured to synchronize the first UE to the second UE for sidelink communication.
It is unclear how the first UE implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal received from the second UE over a physical sidelink broadcast channel (PSBCH).
The specification describes a first UE determining an S-SSB numerology of a second UE by an implicit indication of the S-SSB numerology. The S-SSB numerology is a function of implicit indications (e.g., by derivation of a numerology from signaling received from BS or other UEs) of numerologies of signals used on the access link or sidelink. The specification also describes selecting the first numerology includes deriving a subcarrier spacing from a broadcast signal received from a second UE over a physical sidelink broadcast channel (PSBCH).
Based on the specification, implicit indications = derivation of a numerology from signaling received from BS/other UEs. In other words, derivation of a numerology is based on signaling received from BS/other UEs. But the claims recite “... implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal ...”. 
Therefore, the specification does not describe “implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal received from the second UE over a physical sidelink broadcast channel (PSBCH)” as recited in independent claims 1, 14, 27 and 30.
For the purpose of examination, examiner will interpret the claims as best understood.
Claims 2-3, 13, 15-16, 26, 28-29, and 31-38 are also rejected since they are depended on the rejected claims set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14, 27, 30-32, 34, and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hou et al. (US 2020/0235887 A1, hereinafter “Hou”).

Regarding claims 1 and 14, Hou discloses a first user equipment (UE) [see Fig. 4-8, para. 102-144; a first UE (receiving device)], comprising: 
a memory [see Fig. 4-7, para. 140; a memory]; and 
a processor coupled to the memory [see Fig. 4-7, para. 140-141; a processor coupled to the memory], the processor and the memory configured to cause the first UE to: 
determine a first numerology is associated with sidelink communication with a second UE [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration used by a second UE (transmitting device)] by implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal [see Fig. 8, step S803, para. 137; deriving/decoding/obtaining the numerology configuration based on the selected numerology of the SCI signal. Note that the selected numerology includes subcarrier spacing (see para. 72-73, 104)] received from the second UE [see Fig. 8, step S802, para. 137; the SCI signal is received from the second UE (transmitting device)] over a physical sidelink broadcast channel (PSBCH) [see para. 75; over a PSBCH]; and 
listen to a frequency associated with the first numerology for a sidelink signal from the second UE [see Fig. 8, step S805, para. 138; the first UE (receiving device) receives information from the second UE (transmitting device) based on the decoded configuration information of the numerology. The numerology is configured according to a frequency band corresponding to the PSBCH (see para. 75)].

Regarding claim 27, Hou discloses a non-transitory computer-readable storage medium that stores instructions that when executed by a first user equipment (UE) cause the first UE to perform [see Fig. 4-8, para. 10, 140-141; a computer readable storage medium storing executable instructions which, when being executed by a first UE (receiving device), cause the first UE (receiving device) to perform] operations for sidelink communication [see Fig. 4-8, para. 102-144; operations for sidelink communication], the operations comprising: 
determining a first numerology is associated with sidelink communication signaling with a second UE [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration used by a second UE (transmitting device)] by implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal [see Fig. 8, step S803, para. 137; deriving/decoding/obtaining the numerology configuration based on the selected numerology of the SCI signal. Note that the selected numerology includes subcarrier spacing (see para. 72-73, 104)] received from the second UE [see Fig. 8, step S802, para. 137; the SCI signal is received from the second UE (transmitting device)] over a physical sidelink broadcast channel (PSBCH) [see para. 75; over a PSBCH]; and 
listening to a frequency associated with the first numerology for a sidelink signal from the second UE [see Fig. 8, step S805, para. 138; the first UE (receiving device) receives information from the second UE (transmitting device) based on the decoded configuration information of the numerology. The numerology is configured according to a frequency band corresponding to the PSBCH (see para. 75)].

Regarding claim 30, Hou discloses a first user equipment (UE) [see Fig. 4-7, para. 6-7; a UE], comprising: 
means for [see Fig. 4-7, para. 140-141; a processor] determining a first numerology is associated with sidelink communication signaling with a second UE [see Fig. 8, step S803, para. 137; decode the SCI signaling to obtain the numerology configuration used by a second UE (transmitting device)] by implicitly deriving the first numerology based on at least a subcarrier spacing of a broadcast signal [see Fig. 8, step S803, para. 137; deriving/decoding/obtaining the numerology configuration based on the selected numerology of the SCI signal. Note that the selected numerology includes subcarrier spacing (see para. 72-73, 104)] received from the second UE [see Fig. 8, step S802, para. 137; the SCI signal is received from the second UE (transmitting device)] over a physical sidelink broadcast channel (PSBCH) [see para. 75; over a PSBCH]; and 
means for [see Fig. 4-7, para. 140-141; a processor] listening to a frequency associated with the first numerology for a sidelink signal from the second UE [see Fig. 8, step S805, para. 138; the first UE (receiving device) receives information from the second UE (transmitting device) based on the decoded configuration information of the numerology. The numerology is configured according to a frequency band corresponding to the PSBCH (see para. 75)].

Regarding claims 31, 32, 34, and 38, Hou discloses wherein the processor and memory [see Fig. 4-7, para. 140-141; the processor and memory] are further configured to cause the first UE to determine a mode of network signaling between the first UE and a base station (BS) is an out-of-coverage mode of network signaling [see para. 106; determine the UE is outside the coverage of the base station], wherein the processor and memory [see Fig. 4-7, para. 140-141; the processor and memory] are configured to cause the first UE to determine the first numerology in response to determining the mode [see para. 105-106, 117, 133-134, 137, 142; determining the numerology is in response to determining whether the UE is in the coverage or outside the coverage of the base station].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3, 13, 15-16, 26, 28-29, 33, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of (VIVO: “Sidelink synchronization mechanism”, R1-1907689, 3GPP TSG RAN WG1 #97, Reno, USA, May 13th – 17th, 2019, hereinafter “R1-1907689”).

Regarding claims 2, 15, 28 and 35, Hou does not explicitly disclose sidelink synchronization signaling block (S-SSB). 
However, R1-1907689 teaches the sidelink signal comprises sidelink synchronization signaling block (S-SSB) [see section 2.4 Numerology; S-SSB].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the sidelink signal comprises sidelink synchronization signaling block (S-SSB)”, as taught by R1-1907689, into the system of Hou so that it would support SCS for sidelink data/control/feedback channel [see R1-1907689, section 2.4].

Regarding claims 3, 16, 29 and 36, Hou does not explicitly disclose wherein the sidelink signal includes one or more of a primary sidelink synchronization signal (P-SLSS), a secondary sidelink synchronization signal (S-SLSS), or a PSBCH signal, wherein the one or more of the P-SLSS, the S-SLSS, or the PSBCH signals are configured to synchronize the first UE to the second UE. 
However, R1-1907689 teaches the sidelink signal includes one or more of a primary sidelink synchronization signal (P-SLSS), a secondary sidelink synchronization signal (S-SLSS), or a physical sidelink broadcast channel (PSBCH) signal, wherein the P-SLSS, the S-SLSS, and the PSBCH signals are configured to synchronize the first UE to the second UE [see section 2.1; synchronization signals include sidelink PSS (S-PSS) and sidelink SSS (S-SSS), and are structured with PSBCH in a block format (S-SSB). The NR sidelink UE identify sync sources by detecting S-SSB so that UE can find the optimal sync source quickly under various conditions. Moreover, as the PSBCH depends on coherent demodulation of DMRSs, DMRS must be a part of S-SSB. Proposal 1: S-SSB should include DMRS for PSBCH demodulation].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the sidelink signal includes one or more of a primary sidelink synchronization signal (P-SLSS), a secondary sidelink synchronization signal (S-SLSS), or a physical sidelink broadcast channel (PSBCH) signal, wherein the P-SLSS, the S-SLSS, and the PSBCH signals are configured to synchronize the first UE to the second UE”, as taught by R1-1907689, into the system of Hou so that it would support SCS for sidelink data/control/feedback channel [see R1-1907689, section 2.4].

Regarding claims 13, 26, 33, and 37, Hou does not explicitly disclose select one or more raster locations from a synchronization raster, each of the one or more raster locations comprising one or more indications of frequency locations of synchronization signal blocks (SSBs) configured to synchronize the first UE to a base station (BS) for network communication; and offset the one or more raster locations by a frequency offset to generate one or more locations of sidelink synchronization signal blocks (S-SSBs) configured to synchronize the first UE to the second UE.
However, R1-1907689 teaches select one or more raster locations from a synchronization raster, each of the one or more raster locations comprising one or more indications of frequency locations of synchronization signal blocks (SSBs) configured to synchronize the first UE to the BS for network communication; and offset the one or more raster locations by a frequency offset to generate one or more locations of sidelink synchronization signal blocks (S-SSBs) configured to synchronize the first UE to the second UE [see section 2.8 PSBCH content; select frequency position of S-SSB, if there are multiple candidate frequency positions configured for S-SSB transmission, upon receiving an S-SSB, the receiver identifies the relative position of S-SSB].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “select one or more raster locations from a synchronization raster, each of the one or more raster locations comprising one or more indications of frequency locations of synchronization signal blocks (SSBs) configured to synchronize the first UE to the BS for network communication; and offset the one or more raster locations by a frequency offset to generate one or more locations of sidelink synchronization signal blocks (S-SSBs) configured to synchronize the first UE to the second UE”, as taught by R1-1907689, into the system of Hou so that it would support SCS for sidelink data/control/feedback channel [see R1-1907689, section 2.4].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Byun et al. (US 2020/0178221 A1), see Fig. 6-10, 14-17, 19, discloses a method and equipment for performing device-to-device communication by sharing an uplink resource and a sidelink resource in a wireless communication system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469
/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469